Citation Nr: 0945275	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Healthcare 
System 
in Martinez, California


THE ISSUES

1.  Entitlement to payment or reimbursement of private 
medical expenses for service rendered on April 10, 2002 from 
Woodland Clinic Medical Group.

2.  Entitlement to payment or reimbursement of private 
medical expenses for services rendered on September 9, 2002 
from Woodland Clinic Medical Group.

3.  Entitlement to payment or reimbursement of private 
medical expenses for services rendered on January 16, 2003 
from Medical Vision Technology.

4.  Entitlement to payment or reimbursement of private 
medical expenses for services rendered on February 3, 2003 
from Medical Vision Technology.

5.  Entitlement to payment or reimbursement of private 
medical expenses for services rendered on March 3, 2003 from 
Woodland Memorial Hospital.

6.  Entitlement to payment or reimbursement of private 
medical expenses for services rendered on March 10, 2003 from 
Woodland Memorial Hospital.

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003, June 2003, October 2003, 
February 2004, and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Northern California 
Healthcare System (RO) in Martinez, California.

In February 2005 substantive appeals, the Veteran raised the 
issue of entitlement to service connection for an eye 
disorder.  This issue has not been developed for appellate 
review, and is therefore referred to the RO for appropriate 
disposition.

The issues of entitlement to payment or reimbursement of 
private medical expenses for services rendered on January 16, 
2003 and February 3, 2003 from Medical Vision Technology, 
Inc., and for services rendered on March 3, 2003 from 
Woodland Memorial Hospital are addressed in the remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical expenses incurred on April 10, 2002 for an 
office visit for history of prostatic hyperplasia and 
elevated prostate-specific antigen, anal stricture, and colon 
cancer; on September 9, 2002 for left-sided numbness of the 
body and face and unsteadiness from the left ankle; and on 
March 10, 2003 for a bilateral carotid duplex scan of the 
extracranial carotid arteries were not authorized by VA.

2.  At the time services were rendered, the Veteran was 
service-connected for a right leg shell fragment wound with 
severe injury to muscle groups XI and XII, evaluated as 30 
percent disabling; a right forearm shell fragment wound with 
severe injury to muscle group VIII, evaluated as 20 percent 
disabling; left leg shell fragment wound with moderately 
severe injury to muscle group XI, evaluated as 20 percent 
disabling; residuals of frozen feet, evaluated as 10 percent 
disabling, spastic colitis, evaluated as 10 percent 
disabling, and a tender and painful scar to the anterior 
right leg, evaluated as 10 percent disabling.  He was also 
awarded a total disability rating based on individual 
unemployability.

3.  The evidence of record does not show that the private 
medical care provided to the Veteran on April 10, 2002, 
September 9, 2002, or March 10, 2003 was rendered for a 
service connected disability or a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; nor does the record 
show that the Veteran has a total disability permanent in 
nature resulting from a service-connected disability or that 
he was a participant in a vocational rehabilitation program 
at the time of the hospitalization.

4.  The record does not reflect that the Veteran's April 10, 
2002, September 2, 2002, or March 10, 2003 treatment was on 
an emergency basis, or that the Veteran was forced to seek 
private care because VA or other Federal facility treatment 
was or would have been refused.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for medical 
expenses incurred on April 10, 2002 in connection with 
private treatment at Woodland Clinic Medical Group have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.54, 17.120, 17.1002 (2009).

2.  The criteria for payment or reimbursement for medical 
expenses incurred on September 9, 2002 in connection with 
private treatment at Woodland Clinic Medical Group have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.54, 17.120, 17.1002 (2009).

3.  The criteria for payment or reimbursement for medical 
expenses incurred on March 10, 2003 in connection with 
private treatment at Woodland Memorial Hospital have not been 
met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C.A., and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  38 C.F.R. § 17.124 (2009).  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2009).

In this case, April 2003, June 2003, February 2004, and 
February 2006 letters advised the Veteran of the information 
necessary to substantiate his claims and notified him of all 
relevant procedure and appellate rights.  The RO has 
explained to the Veteran the bases for denial of the claims, 
and afforded him the opportunity to present information and 
evidence in support of the claims.  There is no indication 
that any additional notice or development would aid the 
Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 
5103A.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify the Veteran 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.

The undisputed facts of this case, as documented by the 
record, are as follows.  On April 10, 2002, the Veteran 
presented to Woodland Clinic Medical Group for follow-up 
treatment for multiple problems including prostate 
hyperplasia and prostate cancer.  The April 2002 private 
treatment records also reveal that the Veteran had a stenosis 
in the right colon at the site of anastomosis and that he had 
an anal stricture.  The diagnoses included history of 
prostatic hyperplasia and elevated prostate-specific antigen, 
history of anal stricture, and history of previous colon 
cancer.  In May 2003, a VA physician reviewed the evidence 
and concluded that the April 2002 treatment from Woodland 
Clinic Medical Group was an office visit, that it was non-
emergent treatment, and that VA facilities were feasibly 
available.  In addition, the VA physician found that the 
April 2002 treatment was for a nonservice-connected disorder.  
In a February 2005 substantive appeal, the Veteran contended 
that he has been rated 100 percent disabled since 
approximately 1965 and that the treatment was for a service-
connected disorder.

On September 9, 2002, the Veteran presented again to Woodland 
Clinic Medical Group for treatment.  The September 2002 
private treatment records reflect that the Veteran complained 
of numbness on the left side of his body and face, which 
occurred after he took aspirin.  He also complained of 
unsteadiness from the left ankle upon standing.  The 
diagnoses were transient ischemic attack, recurrent, 
affecting the sensory cortex; and rectal bleeding, status 
post colon cancer.  In September 2003, a VA physician 
reviewed the evidence and found that the September 2002 
treatment from Woodland Clinic Medical Group was an office 
visit, that it was non-emergent treatment, that VA facilities 
were feasibly available, and that the Veteran was able to be 
transferred to a VA facility before the visit.  In addition, 
the VA physician reported that the treatment was not for a 
service-connected disorder.  In November 2004, a VA 
registered nurse again reviewed the evidence and concluded 
that the treatment was for a nonservice-connected disorder, 
was not emergent treatment, and that VA facilities were 
feasibly available.  In a February 2005 substantive appeal, 
the Veteran argued that he has been rated 100 percent 
disabled since approximately 1965 and that his treatment was 
for a service-related disability.

On April 10, 2003, the Veteran presented to Woodland Memorial 
Hospital, and underwent a carotid duplex sonography on the 
extracranial carotid arteries.  The treatment records reveal 
a diagnosis of transient ischemic attack.  In April 2004, a 
VA physician reviewed the evidence and concluded that the 
treatment was for a nonservice-connected disorder, was not 
emergent, and that VA facilities were reasonably and feasibly 
available.  In November 2004, a VA registered nurse again 
reviewed the evidence and found that the treatment was for a 
nonservice-connected disorder, was not emergent treatment, 
and that VA facilities were feasibly available.  In a 
February 2005 substantive appeal, the Veteran argued that he 
has been rated 100 percent disabled since approximately 1965 
and that the treatment was a medical emergency and that delay 
would have been hazardous to his life and health.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52 (2009).  However, there is no allegation in 
this case that VA contracted with Woodland Clinic Medical 
Group or Woodland Memorial Hospital for the Veteran's medical 
treatment.  Moreover, a claim for payment or reimbursement of 
services not previously authorized may be filed by the 
Veteran who received the services (or his/her guardian) or by 
the hospital, clinic, or community resource which provided 
the services, or by a person other than the Veteran who paid 
for the services.  38 C.F.R. § 17.123 (2009).  In this case, 
the claims for payment or reimbursement are brought by those 
practitioners and/or medical practices which provided the 
Veteran's treatment, including Woodland Clinic Medical Group 
and Woodland Memorial Hospital. 

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health; and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  

In this case, the Veteran's claims file reflects that his 
service-connected disabilities include:  (1) right leg shell 
fragment wound with severe injury to muscle groups XI and 
XII, rated as 30 percent disabling, effective October 8, 
1953; (2) right forearm shell fragment wound with severe 
injury to muscle group VIII, rated as 20 percent disabling, 
effective June 9, 1956; (3) left leg shell fragment wound 
with moderately severe injury to muscle group XI, rated as 20 
percent disabling, effective October 8, 1953; (4) residuals 
of frozen feet, rated as 10 percent disabling, effective 
October 8, 1953; (5) spastic colitis, rated as noncompensable 
from June 9, 1956 and as 10 percent disabling from May 9, 
1969; and (6) tender painful scar of the anterior right leg, 
rated as noncompensable from June 9, 1956.  As of May 9, 
1969, the Veteran's combined evaluation was 60 percent.  See 
38 C.F.R. § 4.25 (2009).  The Veteran was awarded a total 
disability rating based on individual unemployability 
effective May 9, 1969.

The evidence of record does not reflect that the treatment 
rendered on April 10, 2002, September 2, 2002, and March 10, 
2003 was for any of the Veteran's service-connected 
disorders.  As previously noted, the April 10, 2002 treatment 
was for prostate hyperplasia, anal stricture, prostate 
cancer, and right colon stenosis; the September 2, 2002 
treatment was for left-sided numbness and unsteadiness, 
diagnosed as transient ischemic attack and rectal bleeding; 
and the March 10, 2003 treatment was for a carotid duplex 
sonography on the extracranial carotid arteries with a 
diagnosis of transient ischemic attack.  As service 
connection is not in effect for prostate hyperplasia, anal 
stricture, prostate cancer, right colon stenosis, transient 
ischemic attack, or rectal bleeding, the treatment was not 
for an adjudicated service-connected disability.  38 C.F.R. § 
17.120(a)(1).  In addition, there is no evidence to suggest 
that any of the treatment rendered was for a nonservice-
connected disorder associated with a service-connected 
disorder.  38 C.F.R. § 17.120(a)(2).  Moreover, the evidence 
does not show that the Veteran has a total disability 
permanent in nature resulting from a service-connected 
disorder.  Although the Veteran has been awarded a total 
disability rating based on individual unemployability, none 
of his service-connected disorders are rated as 100 percent 
disabling, and his service-connected disabilities result in a 
combined evaluation of only 60 percent.  38 C.F.R. § 4.25.  
In addition, there is no evidence that any of his service-
connected disabilities result in a total disability permanent 
in nature.  38 C.F.R. § 17.120(a)(3).  Last, the evidence 
does not indicate that the Veteran was participating in a 
rehabilitation program at the time that the medical services 
were provided.  38 C.F.R. § 17.120(a)(4).

Moreover, in May 2003, September 2003, and April 2004, a VA 
physician reviewed the evidence pertinent to these claims and 
determined that the treatment was not emergent and that a VA 
facility was feasibly available at the time each of those 
medical services were provided.  Also, in November 2004, a VA 
registered nurse reviewed the evidence pertinent to the 
September 2, 2002 and March 10, 2003 treatment and also 
concluded that the medical care provided was not emergent 
treatment and that VA facilities were feasibly available.  
Thus, the evidence does not show that the medical care was 
provided in an emergency situation or that VA facilities were 
unavailable at the time that treatment was provided.  
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 
17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003 (2009).  To be eligible for reimbursement under this 
authority, all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.  

After thorough review of the record, the evidence shows that 
the criteria of 38 U.S.C.A. § 1725 are not met in this case.  
Initially, the Veteran does not contend, and the evidence 
does not show, that the treatment provided on April 10, 2002 
and September 2, 2002 was on an emergent basis.  The medical 
evidence reflects that the April 10, 2002 and September 2, 
2002 treatments were office visits, and there is no 
indication of a medical emergency in the treatment records.  
Moreover, in May 2003 and September 2003, VA physicians found 
that the treatment provided on those dates was not emergency 
treatment.  See 38 C.F.R. § 17.1002(b).  In addition, the May 
2003 and September 2003 VA physicians concluded that VA 
facilities were feasibly available at the time that the 
Veteran sought the unauthorized medical services.  See 38 
C.F.R. § 17.1002(c).

With regard to the treatment provided on March 10, 2003 by 
Woodland Memorial Hospital, the Board finds that the 
persuasive evidence of record does not indicate that the 
treatment provided was on an emergent basis.  The Board 
acknowledges the Veteran's contention that the treatment was 
a medical emergency and that delay would have been hazardous 
to his life and health.  However, the March 10, 2003 
treatment records do not reflect that the carotid duplex 
sonography of the extracranial carotid arteries was provided 
on an emergent basis.  The Board observes that the Veteran 
presented to the Woodland Memorial Hospital Emergency 
Department on March 3, 2003 for treatment of left-sided 
numbness and transient ischemic attack.  However, treatment 
from that date is the basis of a separate claim which is 
addressed in the remand portion of this decision.  The March 
10, 2003 treatment records do not show that there was a 
medical emergency when the Veteran underwent the carotid 
duplex sonography, as there is no evidence that the Veteran 
presented to the hospital with acute symptoms or in any 
distress.  Accordingly, the Board does not find that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to the Veteran's life or health.  See 38 C.F.R. § 
17.1002(b).  Moreover, in April 2004, a VA physician reviewed 
the evidence from March 10, 2003 and determined that the 
treatment provided was not emergent treatment.  Further, in 
November 2004, a VA registered nurse reviewed the evidence 
and also concluded that the March 10, 2003 treatment was not 
emergency treatment.  Id.  In addition, the May 2003 and 
September 2003 VA physicians concluded that VA facilities 
were feasibly available at the time that the Veteran sought 
the unauthorized medical services.  See 38 C.F.R. § 
17.1002(c).  Moreover, although the March 10, 2003 treatment 
may have been related to the Veteran's March 3, 2003 emergent 
treatment, the evidence does not show that there was a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA 
facility.  In fact, although the evidence reflects that the 
Veteran presented to the Woodland Memorial Hospital Emergency 
Department on March 3, 2003, the evidence does not show that 
the Veteran was admitted to the hospital that day.  
Accordingly, the evidence does not reflect that he had a 
continued medical emergency such that his discharge or 
transfer to a VA facility 7 days later could not have been 
conducted safely.  See 38 C.F.R. § 17.1002(d).

For the foregoing reasons, the criteria for payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities have not been met.  As the 
law requires that all of the nine conditions of 38 C.F.R. § 
17.1002 be satisfied in order for payment or reimbursement of 
unauthorized medical expenses, such payment is not warranted 
in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002.

As the preponderance of the evidence is against the Veteran's 
claims in this case, the benefit of the doubt doctrine is 
inapplicable, and the claims must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Payment or reimbursement of private medical expenses from 
April 10, 2002, September 9, 2002, and March 10, 2003 is 
denied.


REMAND

With regard to the Veteran's claim for entitlement to payment 
or reimbursement of private medical expenses from March 3, 
2003 from Woodland Memorial Hospital, the Board concludes 
that remand is required in order to comply with 38 C.F.R. §§ 
19.29 and 19.31.  The Board acknowledges that the RO provided 
the Veteran with a November 2004 statement of the case.  
However, the November 2004 statement of the case did not 
notify the Veteran of the laws and regulations pertaining to 
the merits of his claims for payment or reimbursement of 
private medical expenses from March 3, 2003.  Specifically, 
the March 3, 2003 medical evidence reflects that the Veteran 
was treated for symptoms of left-sided numbness and a 
questionable transient ischemic attack on an emergent basis.  
While the November 2004 statement of the case provided the 
Veteran with notice of 38 C.F.R. § 17.120, which relates to 
payment or reimbursement of the expenses of medical care, the 
statement of the case did not provide the Veteran with notice 
of 38 C.F.R. § 17.1002, which concerns payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities.  As the Veteran's 
claim for expenses stemming from the March 3, 2003 private 
medical treatment shows that the treatment was for emergency 
services, notice of this regulation must be provided to the 
Veteran.  Accordingly, before the Board can address this 
issue, it must be remanded for issuance of a supplemental 
statement of the case which addresses the laws and 
regulations relevant to the merits of the Veteran's claim for 
payment or reimbursement of private medical expenses from 
March 3, 2003 from Woodland Memorial Hospital.  See 38 C.F.R. 
§§ 19.29, 19.31 (2009).

With regard to the Veteran's claims for payment or 
reimbursement of private medical expenses from January 16, 
2003 and February 3, 2003 from Medical Vision Technology, 
Inc., the Board finds these issues to be inextricably 
intertwined with the claim for entitlement to service 
connection for an eye disorder, which was referred to the RO 
in the Introduction section of this decision.  The Board 
observes that the January 16, 2003 and February 3, 2003 
private medical treatment records show that the treatment 
provided was for cataracts.  In his February 2005 substantive 
appeals, the Veteran contended that his eyes were damaged in 
service and that he received treatment for those injuries 
from a military hospital.  Accordingly, the Veteran alleges 
that his current eye disorder is service-related, and that 
the January 16, 2003 and February 3, 2003 treatment was for a 
service-connected disability.  As the determination of the 
Veteran's claim for entitlement to service connection for an 
eye disability may affect the merits and outcome of his 
claims for payment or reimbursement of private medical 
expenses from January 16, 2003 and February 3, 2003, these 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues 
are inextricably intertwined and must be considered together 
when a decision concerning one would significantly impact on 
the other).  Because the RO has not addressed the issue of 
entitlement to service connection for an eye disorder, remand 
is required for such consideration before a proper appellate 
decision on the issues of payment or reimbursement of private 
medical expenses from January 16, 2003 and February 3, 2003 
can be made.

Accordingly, the case is remanded for the following action:

1.  After adjudicating the Veteran's claim 
for entitlement to service connection for 
an eye disorder, the Veteran's claims for 
payment or reimbursement of private 
medical expenses from January 16, 2003 and 
February 3, 2003 from Medical Vision 
Technology, Inc. and from March 3, 2003 
from Woodland Memorial Hospital must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran, 
which must provide the pertinent laws and 
regulations relevant to the merits of the 
Veteran's claim of entitlement to payment 
or reimbursement of private medical 
expenses, to include 38 C.F.R. § 17.1002, 
which concerns claims for payment or 
reimbursement for emergency services for 
non-service connected conditions in non-VA 
facilities.  See 38 C.F.R. §§ 19.29, 
19.31.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

2.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


